DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks filed 6/8/2022, with respect to the rejection(s) of claim(s) 1-5 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue JP03206398, Taroda US 20130251559 and Liu US 20130014842.
Applicant submits that their CIP application is entitled to the priority date of an earlier application, 15979485.  Claim 1 of the CIP recites that the first subsidiary outlet is flush and adjacent to the first main inlet.  A search of specification revealed that the term “flush” was not found in the specification.  The Office then operated under the assumption that “flush” was new matter and is what necessitated the CIP filing.  Being new matter claim 1 was not entitled to the earlier filing date.  However, the Office overlooked the lower fan in Fig. 2 of the original application which clearly showed support.  Thus, claim 1 is entitled to the original filing date of the claimed invention.  As such the art used in the rejection is disqualified as prior art and the rejection must be withdrawn.  
As a side note claims 2-5 are also entitled to the original filing date, however claims 6-9 are not so entitled as they contain a different orientation for the second fan which produces a different flow pattern. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is unclear in that it recites the relative term “slightly” to describe the degree in which the third subsidiary inlet is positioned relative to the third main inlet.  The term renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 7-9 are unclear for their dependency from claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue JP03206398.
Regarding claim 1, Inoue discloses a fan frame body structure comprising 
a first frame body, the first frame body having a first upper end, a first lower end, a first frame wall and a first main flow way (Fig. 1), 
the first main flow way passing through the first frame body and being formed with a first main inlet and a first main outlet respectively at the first upper end and the first lower end (Fig. 1), 
a first subsidiary flow way (7) being disposed in the first frame wall, the first subsidiary flow way being in parallel the first main flow way, the first subsidiary flow way being positioned on outer side of the first main flow way and having a first subsidiary outlet and a first subsidiary inlet (8, Fig. 1), 
the first subsidiary outlet being positioned at the first upper end of the first frame body in flush with and in adjacency to the first main inlet (Fig. 1), 
the first subsidiary inlet being adjacent to the first lower end of the first frame body in communication with the first main flow way (Fig. 1).

    PNG
    media_image1.png
    688
    766
    media_image1.png
    Greyscale

Regarding claim 2, Inoue further discloses that the first frame wall has a first section (4) and a second section (radially exterior surface of 1st frame wall), the first section (4) being adjacent to the first main flow way, the first subsidiary flow way (7) being positioned between the first and second sections, the first subsidiary flow way (7) being partitioned from the first main flow way by the first section (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taroda US 20130251559 in view of Inoue JP03206398.
Regarding claim 1, Taroda discloses a fan frame body structure (Fig. 1) comprising 
a first frame body (15), the first frame body having a first upper end (33), a first lower end (34), a first frame wall (19) and a first main flow way (Fig. 1), 
the first main flow way passing through the first frame body and being formed with a first main inlet (33) and a first main outlet (34) respectively at the first upper end and the first lower end (Fig. 1).
However, it does not teach 
a first subsidiary flow way (7) being disposed in the first frame wall, the first subsidiary flow way being in parallel the first main flow way, the first subsidiary flow way being positioned on outer side of the first main flow way and having a first subsidiary outlet and a first subsidiary inlet (8, Fig. 1), 
the first subsidiary outlet being positioned at the first upper end of the first frame body in flush with and in adjacency to the first main inlet (Fig. 1), 
the first subsidiary inlet being adjacent to the first lower end of the first frame body in communication with the first main flow way (Fig. 1).
Inoue teaches a fan frame body structure comprising
a first subsidiary flow way (7) being disposed in the first frame wall, the first subsidiary flow way being in parallel the first main flow way, the first subsidiary flow way being positioned on outer side of the first main flow way and having a first subsidiary outlet and a first subsidiary inlet (8, Fig. 1), 
the first subsidiary outlet being positioned at the first upper end of the first frame body in flush with and in adjacency to the first main inlet (Fig. 1), 
the first subsidiary inlet being adjacent to the first lower end of the first frame body in communication with the first main flow way (Fig. 1);
in order to ensure a high air pressure and reduce noise (abstract).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fan frame body structure’s side wall as taught by Taroda by utilizing a subsidiary flow way as taught by Inoue in order to ensure a high air pressure and/or to reduce noise.
Regarding claim 3, Taroda further discloses that a first fan impeller seat (21) is disposed in the first main flow way (Fig. 1), the first fan impeller seat (21) having multiple first connection members (22b) radially outward extending from the first fan impeller seat (Fig. 1), the first connection members (22b) being connected with the first frame wall (19) to support the first fan impeller seat at the first main outlet (34).
Regarding claim 4, Taroda further discloses that a first bearing cup (24) vertically extends from a center of the first fan impeller seat (21, Fig. 1), a first fan impeller set (13) being fitted around the first bearing cup (Fig. 1), a first bearing (27) being disposed in the first bearing cup (Fig. 1), the first fan impeller set (13) having a first hub (11) and multiple first blades (12) disposed on an outer circumference of the first hub, a first shaft (18) being inserted in a center of inner side of the first hub (Fig. 1), the first shaft being rotatably disposed in the first bearing (Fig. 1).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taroda US 20130251559 in view of Inoue JP03206398 as applied to claim 1 above and further in view of Liu US 20130014842.
Regarding claim 5, Taroda does not teach a second frame body, the second frame body being mated with the first frame body.
Liu teaches a cooling fan comprising a two cooling fans serially connected with each other in order to dissipate the heat generated by a heat source, provide redundancy and provide better performance by having higher wind intensity ([0006]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the single fan as taught by Taroda, by utilizing a second fan mated to the first as taught by Liu in order to better dissipate heat, provide redundancy and better performance.
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 is allowable for the 3rd subsidiary inlet being positioned at the 3rd lower end and lower than the 3rd main inlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745